COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION TO RECUSE

Appellate case name:       In re Ronald Dwayne Whitfield
Appellate case number:     01-22-00116-CV
Date motion filed:         April 7, 2022
Party filing motion:       Relator, Ronald Dwayne Whitfield
       On March 31, 2022, the Panel, consisting of Justices Kelly, Goodman, and Guerra,
denied relator, Ronald Dwayne Whitfield’s, petition for writ of mandamus. On April 7,
2022, relator filed a document entitled “Motions: (1) [f]or Reconsideration En Banc, (2)
[f]or Rehearing (no reasons stated for conclusion; ergo, How Does One Show Oneself
Entitled to Relief . . .?), and (3) for Panel Members to Recuse Themselves and Withdraw.”
       With respect to Whitfield’s “Motion[] . . . for Panel Members to Recuse Themselves
and Withdraw,” Justices Kelly, Goodman, and Guerra certified the matter to the en banc
Court for consideration and ruling. See TEX. R. APP. P. 16.3(b). The en banc Court denies
relator’s “Motion[] . . . for Panel Members to Recuse Themselves and Withdraw.”
       It is so ORDERED.

Judge’s signature: _/s/ Chief Justice Sherry Radack_____________________
                   Acting for the En Banc Court*

* En banc court consists of Chief Justice Radack and Justices Landau, Hightower,
Countiss, Rivas-Molloy, and Farris.

Date: __April 26, 2022____